DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 11/04/20.  Claims 1-2,4-5,8-9,11, 14-16,18-19,25-26, 30-43 are pending in this Office Action.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Rejection of claim 36 under 35 USC 101 has been withdrawn in response to applicant’s amendment that overcomes the rejection.
Response to Arguments
 	Applicant's arguments filed 11/04/20 with respect to claims rejection under 35 USC   103 have been considered and are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 4-5,8,14-16,18-19,25,30-33, 35-40 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhruv et al.(US Patent Application US 2012/0197419 A1, hereinafter “Dhruv”)  and further in view of Reller et al.(US Patent Application Publication 2007/0088609 A1, hereinafter “Reller”) and further in view of Rothman.(US Patent 9,922,334 B1 , hereinafter “Rothman”)
 As to claim 1, Dhruv teaches a method comprising:
determining at least one time slot associated with output of content; determining a tag comprising a location information that indicates one or more locations of the supplement content; and sending, to one or more output devices the tag, (Bold emphasis added. Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in the manifest tile for each advertisement based on the type of advertisement, an advertiser profile, a user profile, the playback device capability. Dhruv par [0054] that teaches generating the manifest file, inserting tags into the manifest file and transmitting the manifest file to the playback device)
 wherein the location information of the tag, facilitates access to the supplemental content via the one or more output devices. (Dhruv par [0048]-[0049] teaches parsing tag to identify an action to perform during playback and a playback position to perform the action. Tags can indicate a link to external information associated with the advertising media asset)
Dhruv does not expressly teach determining, for the at least one time slot information associated with the content; determining, based on the information associated with the content, supplemental content.
However, Reller teaches determining information associated with the content; determining, based on the information associated with the content, supplemental content.(Reller par [0024] teaches evaluating and selecting the most productive advertisements relative to that content to deliver to the end user) 
Dhruv and Reller are analogous art directed toward managing the delivery of advertisement and both teachings operate the same as separately as in combination. Since the teachings were analogous art known at the time of the claimed invention was made, one of ordinary skill could have combined the teachings of Dhruv and Reller  according to known methods to arrive at the claimed invention and yield predictable results. One would have been motivated to make such combination to generate increased revenue and more easily find customers.(Reller par [0024])
Dhruv and Reller do not teach determining a characteristic associated with output of the content; and based on the characteristic associated with output of the content, supplemental content.
However, Rothman teaches determining a characteristic associated with output of the content; and based on the characteristic associated with output of the content, supplemental content.(Rothman col 7, lines 15-20 teaches the advertisement may be selected by the advertiser as an advertisement having a goal for a minimum number of exposures within an internal of time)
Dhruv , Reller and Rothman are analogous art directed toward managing the delivery of advertisement and both teachings operate the same as separately as in combination. Since the teachings were analogous art known at the time of the claimed invention was made, one of ordinary skill could have combined the teachings of Dhruv , Reller and Rothman  according to known methods to arrive at the claimed invention and 
 
As to claim 2, Dhruv , Reller and Rothman teach the method of claim 1, wherein the tag comprises providing a Uniform Resource Locator (URL) or an identifier of a third party advertisement network. (Dhruv par [0048] teaches parsing tag to identify an action to perform during playback and a playback position to perform the action. Tags can indicate a link to external information associated with the advertising media asset)

As to claim 4, Dhruv , Reller and Rothman teach the method of claim 3, wherein the tag comprises providing a criterion associated with the identifier, and wherein the supplemental content is determined by the third-party advertisement network based on the criterion. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in the manifest tile for each advertisement based on the type of advertisement, an advertiser profile, a user profile, the playback device capability)

As to claim 5, Dhruv , Reller and Rothman teach the method of claim 4, wherein the criterion based on is associated with a user profile  or a device profile. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in 

As to claim 8, Dhruv , Reller and Rothman teach the method of claim 1, wherein the information comprises a content characteristic of a segment of the content. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in the manifest tile for each advertisement based on main media)

As to claim 14, Dhruv , Reller and Rothman teach the method of claim 1, wherein determining the inventory plurality of time slots includes comprises determining an inventor for supplemental content items that are to be rendered concurrently as an overlay with the given airing being rendered. (Dhruv par [0047] teaches media assets can be commercial, preview, announcement or any other interstitial media for insertion into the media presentation during playback)

Claims 15-16 and 18-19 merely recite a device to perform the method of claims 1-2 and 4-5. Accordingly, Dhruv , Reller and Rothman teach every limitation of claims 15-16 and 18-19 as indicates in the above rejection of claims 1-2 and 4-5 respectively.

As to claim 25, Dhruv , Reller and Rothman teach the method of claim 1, further comprising: receiving an advertiser request comprising data that indicates a target attribute; and comparing the information to the target attribute. (Dhruv par [0053] 
	As to claim 30, Dhruv , Reller and Rothman teach the method of claim 1, wherein the one or more locations of the supplemental content comprise one or more locations  via which the supplemental content can be accessed. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation)
 As to claim 31, Dhruv , Reller and Rothman teach the method of claim 1, wherein the characteristic associated with output of the content comprises contextual information about the one or more output devices that output the content or a user of the one or more output devices. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in the manifest tile for each advertisement based on the type of advertisement, an advertiser profile, a user profile, the playback device capability)
 	As to claim 32, Dhruv , Reller and Rothman teach the method of claim 31, wherein the contextual information comprises at least one of a setting during output of the content or a preference of the user. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in the manifest tile 

 As to claim 33, Dhruv , Reller and Rothman teach the device of claim 15, wherein the information comprises a content characteristic of a segment of the content. (Dhruv par [0053] teaches the system can identify multiple advertising slots of different durations in a single media presentation and provide a different set of tags in the manifest tile for each advertisement based on main media)

 As to claim 35, Dhruv , Reller and Rothman teach the device of claim 15, wherein the instructions, when executed, cause the device to determine the supplemental content by determining supplemental content items that are to be rendered concurrently as an overlay with the content. (Dhruv par [0047] teaches media assets can be commercial, preview, announcement or any other interstitial media for insertion into the media presentation during playback)

Claims 36-37,38-39 and 40 merely recite a computer readable medium storing instruction when executed by a processor performing  the method of claims 1-2 , 4-5 and 8 respectively. Accordingly, Dhruv , Reller and Rothman teach every limitation of claims 36-37,38-39 and 40 as indicates in the above rejection of claims 1-2,4-5 and 8 respectively.

As to claim 42, Dhruv, Reller and Rothman teach the method of claim 1, wherein the supplemental content comprises interactive supplemental content. (Dhruv par [0047] teaches advertising media asset can be a commercial, preview, logo, or any other interstitial media for insertion into the media presentation during playback)

As to claim 43, Dhruv, Reller and Rothman teach method of claim 1, wherein the characteristic associated with output of the content comprises at least one of a quantity of the one or more output devices configured to output the content or a quantity of times or frequency in which the supplemental content is to be output with the content. (Rothman col 7, lines 15-20 teaches the advertisement may be selected by the advertiser as an advertisement having a goal for a minimum number of exposures within an internal of time)

Claims 9 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhruv , Reller and Rothman and further in view of Collins et al.(US Patent Application Publication 2010/0169910 A1, hereinafter “Collins”)
 	As to claim 9, Dhruv, Reller and Rothman teach the method of claim 8 but fail to teach wherein the content characteristic corresponds to a mood or theme of the segment of the content or an event in the segment of the content.
	However, Collins teaches wherein the content characteristic corresponds to a mood or theme of the segment of the content or an event in the segment of the content. (Collins par [0066] teaches content metadata may comprise attributes such as a category, name, and theme)


As to claim 26, see the above rejection of claim 9.
Claim 11 , 34  and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhruv , Reller and Rothman and further in view of Dekel et al.(US Patent Application Publication 2008/0249853 A1, hereinafter “Dekel”)

As to claim 11, Dhruv, Reller and Rothman teach the method of claim 1 but fail to teach wherein the information comprises a white list or a black list of advertisement sources for the supplemental content.
However, Dekel teaches wherein the information comprises a white list or a black list of advertisement sources for the supplemental content. (Dekel par [0031] teaches white list and black list)
Dhruv, Reller, Rothman, and Dekel are analogous art directed toward managing the delivery of advertisement and both teachings operate the same as separately as in combination. Since the teachings were analogous art known at the time of the claimed 

As to claims 34 and 41, see the above rejection of claim 11.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.